Motion and cross motion for reargument granted and, on reargument, the court has reveiwed the letters objecting to jurisdiction and the determination and order after investigation, finds them inconclusive and adheres to its determination, and the court is leaving the factual determination of the place where the two documents (the commodity collateral letter and the margin account agreement) were sent to the hearings before the commission. Concur — Stevens, P. J., McGivern, Markewich, Murphy and Capozzoli, JJ.